PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/003,446
Filing Date: 26 Aug 2020
Appellant(s): Colgate-Palmolive Company



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/12/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	I. 35 USC 103, over Josias et al. in view of Kindel et al. and Spec-Chem Ind.

a.  Appellant argues, “the Examiner has not provided a motivation for why a skilled artisan would specifically choose a C6-C24 alkyl polyglucoside surfactant from the Kindel’s broad disclosure of ‘alkyl polyglucosides and their mixtures’” (p. 7); “the Examiner has not provided any rationale for modifying Josias’ compositions in order to include a C6-C24 alkyl polyglucoside” (p. 8); the Examiner has not provided any motivation for a person skilled in the art to specifically select and use Kindel’s general disclosure of alkyl polyglucosides in Josias’ compositions with a reasonable expectation of success” (p. 8-9); “[n]owhere does Kindel disclose or suggest the C6-C24 alkyl polyglucosides of claim 1, much less the C6-C10 or C8-C10 alkyl polyglucosides of claim 5 and 22 (p. 15).
	 
However, it is well settled that it is obvious for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as the prior art teaches that the selection will result in the disclosed effect. See Merck & Co., v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) ("That the '813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious."); See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that "hydrated zeolites will work" in detergent formulations, even though "the inventors selected the zeolites of the claims from among 'thousands' of compounds").
In this case, Kindel et al. identified alkyl polyglucosides, generally, as nonionic high-foam surfactants for oral and dental care products (see Kindel at p. 12, para. [0130]). This reference established a reasonable expectation of success in using alkyl polyglucoside surfactants in oral and dental care products. Selection of a specific high-foaming alkyl polyglucoside from the genre of alkyl polyglucosides would have been obvious.
The C6-C24 alkyl polyglucoside surfactants e.g. APG-0810 (C8-C10 alkyl polyglucoside), shown in Spec-chem Ind. was among alkyl polyglucosides taught to be synergistically combined “with other commonly used surfactants” to “yield a performance improvement that can be the basis for a reduction of surfactant content while maintaining the same performance level” (See Final Office Action filed 01/12/2022 at pp. 4-5; quoting Spec-Chem Ind. reference at p. 2).  The reference goes on to teach, “in combination with anion surfactants, the forming [sic; foaming] ability and foam stability of both short and long-chain APGs increase markedly” (see Final Office Action filed 01/12/2022 at p. 5; quoting Spec-Chem Ind. at p. 4, sec. 3.2).
It is also well settled, “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination (MPEP 2144.II.). In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). >See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the 'improvement' is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.") (see MPEP 2144).
The advantage of high foam and synergistic effect with other commonly used surfactants would have sufficed to motivate the artisan to add alkyl polyglucosides, e.g. APG 0810 (C8-C10 alkyl polyglucoside), to the oral care compositions of Josias et al.

b.  Appellant argues that the Spec-Chem Ind. reference is nonanalogous art insofar as it “is devoid of any reference to oral care, or to any application involving use inside the body” (p. 11); “[n]owhere does Spec-Chem or suggest that APGs are safe and palatable for use in oral care formulations” (p.11); “[n]either is Spec-Chem reasonably pertinent to the problem faced by the inventors” (p. 12).

Initially, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, “Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” [emphasis added] In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  
Spec-Chem Id. satisfies the first test insofar as it teaches surfactants and combinations thereof, which are used widely in oral care compositions, i.e. alkyl polyglucosides, specifically APG-0810, shown in Appellant’s Specification (see p. 31, Table 2). The reference satisfies the second test insofar as it teaches increased foaming and foam stability in combination with anionic surfactants, where Appellant discloses same, “The present inventors have also surprisingly found that oral care compositions including a taurate surfactant or a salt thereof and an alkyl polyglucoside surfactant exhibit synergistic or more than additive foaming as compared to each of the surfactants alone” (Specification at p. 4, para. [0016]). Note: taurate surfactants are anionic surfactants.

c.  Appellant argues that there is evidence of unexpected results sufficient to overcome the art of record (p. 13-15).  Appellant postulates that the alkyl polyglucoside surfactants alone exhibit lower foaming activity “[b]ut the oral care compositions including the combination of a taurate surfactant or a salt thereof and an alkyl polyglucoside surfactant exhibit more than additive (i.e., synergistic) foaming as compared to each of the surfactants alone” (p. 14).

However, the foam summary data provided by Appellant does not appear to support synergy insofar as it is not evident that the combined effect of APG and SLMT was greater than the sum of their separate effects.  Compositions 6 and 7 of Table 4 combine 0.5% SLMT and 1.0% SLMT with 1% and 1.5% APG respectively.  Since the table does not show foam volume results for 0.5% SLMT and 1.0% SLMT alone, it is unclear that the combination with APG provides more than additive foam volume.  For instance, 0.5% SLMT and 1.0% SLMT alone may provide the same result as 1.5% SLMT alone, as shown by composition 1, which would cause the foaming result of composition 7 to be less than additive insofar as 84.3 + 50.2 is greater than 100.
Moreover, given the high foam volume results of SLMT alone, i.e. 84.3, 90.7, 96.8, it is unclear what contribution to foaming was made by APG 0810, where the combination of SLMT and APG 0810 provided a foam volume less than SLMT alone (composition 6 at 82.7) or just slightly more than SLMT alone (composition 7 at 100). 
Nevertheless, Appellant’s alleged result of more than additive, i.e. synergistic, foaming is not surprising in view of the prior art teaching that alkyl polyglucosides markedly enhance foam ability and foam stability in combination with anionic surfactants (see Spec-Chem Ind. at p. 4, sec. 3.2). Again Spec-Chem Ind. teaches, “The synergistic effects of alkyl polyglucosides with other commonly used surfactants yield a performance improvement that can be the bases for a reduction of surfactant content while maintaining the same performance level” (p. 2. Description).
Spec-Chem Ind. acknowledges that the foaming characteristics of alkyl polyglucosides (APG) insofar as it teaches, “As a non-ionic surfactant, the foaming ability of APG is affected by the hardness of water.  When increase the hardness of water, the forming [sic] ability of short-alkyl-chain APG is stronger than that of long-chain APGs.  But in combination with anion surfactants, the forming [sic] ability and foam stability of both short and that of long-chain APGs increase markedly” [emphasis added] (p. 4, sec. 3.2 Foam Characteristics).
Note: Table 4 of the instant specification demonstrates the marked increase in foam from the combination of APG with an anionic surfactant, as taught by Spec-Chem Ind. (see p. 32, Table 4, compositions 6 and 7). 
Note: the water of Table 1 of the instant specification, showing the base toothpaste composition for the compositions of Table 4, has been hardened by the 35% calcium carbonate (combination of 10% medium absorption precipitated calcium carbonate and 25% high absorption precipitated calcium carbonate) insofar as the mineral content of hard water is largely comprised of calcium carbonate.

Moreover and purely arguendo, even if applicant’s data supported an unexpected result the instant claims would not be commensurate in scope with those data. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support" (see MPEP 716.02(d) quoting In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)).
In this case independent claim 1 does not require a combination of SLMT and APG 08/10, or any other ingredient listed in Table 1 of the instant specification.


II. 35 USC 103, over Josias et al. in view of Kindel et al. and Spec-Chem Ind. and further in view of Nagata.

Appellant agues, “Nagata does not teach or suggest anything regarding the foaming properties of sodium methyl lauryl taurate” (p. 16)

	          However, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144, citing e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).
	          Furthermore, “[w]hen the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art.” In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).
          In this case, Nagata provided motivation for using sodium lauroyl methyl taurate in the compositions of Josias et al. insofar as it teaches that the surfactants are useful for “retaining and spreading the composition close to the teeth surface while having a suitable viscidity or viscosity to effectively and efficiently exert the deposited stain-removing effect in the interprismatic space” (See Final Office Action filed 01/12/2022 at p. 6 and Nagata at p. 5, para. [0055]).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1615

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.